Name: Commission Regulation (EEC) No 3843/87 of 18 December 1987 on the supply of common wheat to Lesotho as food aid
 Type: Regulation
 Subject Matter: Africa;  plant product;  cooperation policy
 Date Published: nan

 No L 361 /22 Official Journal of the European Communities 22. 12. 87 COMMISSION REGULATION (EEC) No 3843/87 of 18 December 1987 on the supply of common wheat to Lesotho as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement ^) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 30 July 1987, on the supply of food-aid to Lesotho the Commission allocated to this country 10 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat to Lesotho in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 and corrigendum OJ No L 42, 12. 2 . 1987, p . 54. (2) OJ No L 136, 26 . 5 . 1987, p. 1 . (3) OJ No L 204, 25. 7. 1987, p. 1 . 22. 12. 87 Official Journal of the European Communities No L 361 /23 ANNEX 1 . Operation No : 1 077/87 (') 2. Programme : 1987 3. Recipient : Lesotho Flour Mills, Private Bag A 62, Maseru 100, tel . 234 98, telex 329 BB 4. Representative of the recipient (2) : Manager, Food Management Unit, PO Box 527, Maseru, tel . 32 39 58 5 . Place or country of destination : Lesotho 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.1 ) : Specific characteristics : Hagberg falling number of at least 1 60 8 . Total quantity : 10 000 tonnes 9 . Number of lots : one 10 . Packaging : in bulk, 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Lesotho Flour Mills, Private Bag A 62, Maseru 100, tel . 234 98 , telex 329 BB 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 29 February 1988 18 . Deadline for the supply : 15 April 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 19 January 1988 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 2 February 1988 , at 12 noon (b) period for making the goods available at the port of shipment : 15 February to 15 March 1988 (c) deadline for the supply : 30 April 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (s): Refund applicable on 15 December 1987 fixed by Regulation (EEC) No 3573/87 in Official Journal of the European Communities No L 338 of 28 November 1987, p. 21 Official Journal of the European Communities 22. 12. 87No L 361 /24 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : A. Kratz, PO Box MS 518 , Maseru, Lesotho, tel . 31 37 26, telex DELEGEUR 4351 LO. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 level . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.